Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the application filed on 08/12/2020. Currently, claims 1-9 are pending in the application.

  
Claim Objections

Claim 4 is objected to because of the following informalities: Where it recites “adhesion layer” in line 1 should be “the adhesive layer”.  Appropriate correction is required.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 


A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 6-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHIANG et al (US 20180166405 A1).

Regarding claim 1, Figure 1 of CHIANG discloses a fan-out antenna packaging structure on a semiconductor chip (118), comprising: 
a rewiring layer (126), comprising a first surface (bottom surface in the Figure 1) and a second surface (top surface in the Figure 1) opposite to the first surface, wherein the semiconductor chip (118) electrically connects to the second surface of the rewiring layer; 
a plurality of first metal connecting columns (114), disposed on the second surface of the rewiring layer and electrically connected to the rewiring layer (126); 
a first packaging layer (124), disposed on the second surface of the rewiring layer, exposing top surfaces of the plurality of first metal connecting columns and a top surface of the semiconductor chip (exposed surfaces are at 112 and 116 in 124); 
an adhesive layer (116, [0037]) disposed on the top surface of the semiconductor chip (118); 
a first antenna metal layer (112), patterned to electrically connect to the plurality of first metal connecting columns (114); 

a second packaging layer (108), disposed on the first packing layer, exposing top surfaces of the plurality of second metal connecting columns (106 are exposed from 108 at 104); 
a second antenna metal layer (104, [0026]), patterned to electrically connect to the plurality of second metal connecting columns; and 
a plurality of metal bumps (130), disposed on the first surface of the rewiring layer (126). 

Regarding claim 2, Figure 1 of CHIANG discloses that the fan-out antenna packaging structure according to claim 1, wherein the semiconductor chip (118) further comprises a chip external port (128) connected to a contact solder pad (layer below 130), and the chip external port comprises one of a metal column and a metal ball (metal column 120 in this case). 

Regarding claim 3, Figure 1 of CHIANG discloses that the fan-out antenna packaging structure according to claim 1, wherein surfaces of the chip external port (128) are surrounded by the rewiring layer (126). 

Regarding claim 6, Figure 1 of CHIANG discloses that the fan-out antenna packaging structure according to claim 1, wherein the first packaging layer (124) comprises one of an epoxy resin layer, a polyimide layer and a silica gel layer; and wherein the second packaging layer (108) comprises one of an epoxy resin layer, a polyimide layer and a silica gel layer ([0029] and [0038]). 


Regarding claim 7, Figure 1 of CHIANG discloses that the fan-out antenna packaging structure according to claim 1, wherein the rewiring layer (126) comprises a patterned dielectric layer ([0041]) and a patterned metal wiring layer (128) aligned with the patterned dielectric layer. 

Regarding claim 9, Figure 1 of CHIANG discloses that the fan-out antenna packaging structure according to claim 1, wherein material of the plurality of metal bumps (130) comprises one of copper, nickel, tin and silver ([0042], tin). 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 8 are rejected under 35 U.S.C. 103 as being obvious over CHIANG et al (US 20180166405 A1).

Regarding claim 4 and 8, CHIANG does not explicitly teach that the fan-out antenna packaging structure according to claim 1, wherein the adhesion layer comprises one of an epoxy resin layer and a polymer film layer. OR
The fan-out antenna packaging structure according to claim 7, wherein the patterned dielectric layer comprises one or a combination of an epoxy resin layer, a silica gel layer, a PI layer, a PBO layer, a BCB layer, a silicon oxide layer, a phosphorosilicate glass layer, and a fluorine-containing glass layer, and wherein the metal wiring layer comprises one or a combination of a copper layer, an aluminum layer, a nickel layer, a gold layer, a silver layer, and a titanium layer. 

However, the Examiner takes an official notice that these claimed materials are very well known in pertinent prior arts for their use in the claimed layers.

Allowable Subject Matter

Claim 5 is objected to as being dependent upon rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 5, there is no prior art available nor obvious motivation to combine elements of prior art which teaches a fan-out antenna packaging structure according to claim 1, further 



Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS SUE A can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        06/30/2021